DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 7-8, 10-11, 24, 25-26 & 28-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 & 24 recite, “x-ray source set”.  A review of the Specification as a set with the source and detector of the x-ray.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11 recites, “first type surgical instrument is a dense radiopaque device”.  Based on the Specification as originally filed and the structure of the claim language, it does not make logically sense that the first type of surgical instrument can be either a sponge or a dense radiopaque device.  It appears to be a mistype and that the Applicant intended to claim within Claim 11 a second type surgical instrument.  Further supporting this assertion is Claim 1 recites, “selecting a first radiographic energy level corresponding to the first type of surgical instrument”.  Claim 11 recites, “first type surgical instrument” and “selecting an energy level higher than a low dose as the first radiographic energy level”.  This contradicts Claim 1, which claims the relationship between the “first type surgical instrument” and the “first radiographic energy level”.  Claim 11 then breaks that claimed correspondence from Claim 1 and attempts to redefined the first type surgical instrument with a different energy level lower than the previously claimed first radiographic energy level.  This redefinition is inconsistent with the parent claim interpretation and confuses the understanding of the relationships of the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-5, 7-8, 24-26 & 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dein (U.S. Patent Application 2009/0317002 A1) and further in view of Marentis et al. (U.S. Patent Application 2015/0018671 A1) and Gluncic et al. (U.S. Patent Application 2016/0066877 A1).
Claim 1:  Dein teaches – 
An imaging method for visually detecting a surgical instrument in a human patient during a surgical operation (Abstract; Page 3, Para 0039; Page 7, Para 0069; Page 10, Para 0091 and Page 16, Para 0123) the method, executed at least in part by a computer (Figure 15, Element 1510), the method comprising the steps of:
tracking the disposition of surgical supplies used during the surgical operation upon the human patient in an operating room [automated identification and tracking of surgical sharp objects, instruments, and sponges during a surgical procedure] (Page 3, Para 0039; Page 7, Para 0069; Page 10, Para 0091 and Page 16, Para 0123);
in response to a discrepancy identified in the step of tracking, acquiring one or more radiographic images of the unaccounted for surgical instrument in the patient using an x-ray [if a count discrepancy is found, the system can provide a record of the count as well as record the surgeon's decision (e.g., to re-explore the wound, obtain an X-ray, etc.) for any future medicolegal question easily retrievable] (Page 17, Para 0130 and Page 20, Para 0159)

x-ray source (as show in Figure 1, Element 24) and an x-ray detector [flat panel detector] (as shown in Figure 1 and Page 6, Para 0047)
analyzing the one or more acquired radiographic images of the patient using a computer running a computer aided detection algorithm to identify the unaccounted for surgical instrument [computer-aided-detection (CAD) technology can detect the presence of the retained object tag in a medical image] (Page 1-2, Para 0021)
displaying at least a portion of the one or more acquired radiographic images of the unaccounted for surgical instrument within the patient [display can be on a screen of the particular medical imaging machine] and highlighting the unaccounted for surgical instrument in the one or more acquired radiographic images of the patient [The notations or indicia can point to the location of the true retained object tag or otherwise highlight the location via coloring…and other markings] (Page 8, Para 0058) in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein to include the details of radiographic imaging as taught by Marentis in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).

determining that a surgical instrument unaccounted [recount confirms the missing item and surgeons don't find it] (Para 0038) for in the step of tracking is of a first type [ranges of XR (emergency x-rays) settings based on patient and physical characteristics of the RSIs (retained surgical items)] (Para 0024 & 0094) 
selecting a first radiographic energy level corresponding to the first type surgical instrument [The XR technicians are trained to specifically adjust portable XR machine energy settings to settings that enhance the detection of RFOs and/or IMDs] (Para 0107-0108) and using an x-ray source set [Siemens Axiom Luminos TF with mobile Flat Detector digital radiography system] (Para 0096 and Figure 4, Element 422) at the selected first radiographic energy level and an x-ray detector (Para 0096 and Figure 4, Element 424) […specific setting of the XR exposure energy for detection of the RSI or identification of IMD needs to be adjusted by programing specific kV and mAs settings before the images are taken…These settings are based on…types of potential RFO's] (Para 0108) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include 
Claim 2:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises obtaining one or more camera images of the surgical supplies [one or more types of image data obtained for the object] (Page 4, Para 0053).
Claim 3:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises recording audio during the surgical operation in the operating room [data entered by operating room personnel including…voice-entered data] (Page 16, Para 0125).
Claim 4:  Dein fails to teach tomosynthesis imaging.  However, Marentis teaches wherein the step of acquiring one or more radiographic images of the patient includes one of projection x-ray imaging, dual energy imaging, and tomosynthesis imaging [computed tomography (CT)] (Page 2, Para 0022) in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein to include the details of radiographic imaging as taught by Marentis in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
Claim 5:  Dein teaches further comprising acquiring the one radiographic images of the patient in the operating room at the same position of the x-ray [The surgeon may ] (Page 20, Para 0159).
Claim 7:  Dein fails to teach outlining.  However, Marentis teaches wherein the step of highlighting the unaccounted for surgical instrument comprises displaying an outline around the unaccounted for surgical instrument [The notations or indicia can point to the location of the true retained object tag or otherwise highlight the location via coloring…and other markings] (Page 8, Para 0058 and Claim 4) in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein to include the details of radiographic imaging as taught by Marentis in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
Dien and Marentis fail to teach selecting an x-ray source energy level based on a type of missing surgical instrument.  However, Gluncic teaches – 
the unaccounted for first type surgical instrument [ranges of XR (emergency x-rays) settings based on patient and physical characteristics of the RSIs (retained surgical items)] (Para 0094) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).

Claim 8:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises recording manual entry of information from an operator [data entered by operating room personnel including…hand-entered data] (Page 16, Para 0125).
Claim 24:  Dein teaches – 
An imaging method for visually detecting a surgical instrument in a human patient during a surgical operation (Abstract), the method executed at least in part by a computer (Figure 15, Element 1510), the method comprising the steps of:
tracking the disposition of surgical supplies used during the surgical operation upon the human patient in an operating room [automated identification and tracking of surgical sharp objects, instruments, and sponges during a surgical procedure] (Page 3, Para 0039; Page 7, Para 0069; Page 10, Para 0091 and Page 16, Para 0123);
in response to a discrepancy identified in the step of tracking, acquiring a radiographic image of the unaccounted for surgical instruments in the patient using an x-ray source set and an x-ray detector [if a count discrepancy is found, the system can provide a record of the count as well as record the surgeon's decision (e.g., to re-explore the wound, ] (Page 17, Para 0130 and Page 20, Para 0159).
Dien fails to teach the specifics of the x-ray imaging.  However, Marentis teaches:
x-ray source set (as show in Figure 1, Element 24) and an x-ray detector [flat panel detector] (as shown in Figure 1 and Page 6, Para 0047)
analyzing the acquired radiographic image of the patient using a computer running a computer aided detection algorithm to identify the unaccounted for surgical instrument within the patient [computer-aided-detection (CAD) technology can detect the presence of the retained object tag in a medical image] (Page 1-2, Para 0021) and
displaying at least a portion of the acquired radiographic image of the patient [display can be on a screen of the particular medical imaging machine] and highlighting the unaccounted for the surgical instrument in the acquired radiographic image of the patient [The notations or indicia can point to the location of the true retained object tag or otherwise highlight the location via coloring…and other markings] (Page 8, Para 0058) in order to detect the presence of retained objects located inside of a patient’s body during or after a surgical procedure (Para 1, Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein to include the details of radiographic imaging as taught by Marentis in order to detect the presence of retained 
Dien and Marentis fail to teach selecting an x-ray source energy level based on a type of missing surgical instrument.  However, Gluncic teaches – 
determining that a surgical instrument unaccounted [recount confirms the missing item and surgeons don't find it] (Para 0038) for in the step of tracking is of a first type or of a second type [ranges of XR (emergency x-rays) settings based on patient and physical characteristics of the RSIs (retained surgical items)] (Para 0094) 
selecting (Para 0107) a first low dose radiographic energy radiographic energy level corresponding to the first type of surgical instrument [XR settings are based…physical characteristics of the RSI] (Para 0024) or selecting a second high dose radiographic energy level corresponding to the second type surgical instrument [stainless steel instruments are likely to be detected successfully on XR screening] (Para 0017)
Examiner’s Note:  Gluncic teaches that “XR technicians are trained to specifically adjust portable XR machine energy settings to settings that enhance the detection of RFOs” in Para 0107.  The recited Para 0107 teaches that technicians are performing the step of selecting an energy level.  Further Gluncic teaches that standard XR screening can detect steel instruments (not needles or sponges) (Para 0017) and in order to detect RSI (needles and sponges) the settings of the x-ray machine are set to a lower power setting than the standard XR screenings (Para 0090) .  Gluncic teaches that XR settings have different parameter 
using an x-ray source set [Siemens Axiom Luminos TF with mobile Flat Detector digital radiography system] (Para 0096 and Figure 4, Element 422) at the selected first or second radiographic energy level and an x-ray detector (Para 0096 and Figure 4, Element 424) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include the selecting an radiographic energy level as taught by Gluncic in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
Claim 25:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises obtaining one or more camera images of the surgical supplies [one or more types of image data obtained for the object] (Page 4, Para 0053).
Claim 26:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises recording audio during the surgical operation in the operating room [data ] (Page 16, Para 0125).
Claim 28:  Dein teaches wherein the step of highlighting the unaccounted for surgical instrument comprises displaying an outline around the surgical instrument [The notations or indicia can point to the location of the true retained object tag or otherwise highlight the location via coloring…and other markings] (Page 8, Para 0058 and Claim 4)
Dien and Marentis fail to teach selecting an x-ray source energy level based on a type of missing surgical instrument.  However, Gluncic teaches – 
the unaccounted for first type surgical instrument [ranges of XR (emergency x-rays) settings based on patient and physical characteristics of the RSIs (retained surgical items)] (Para 0094) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include the selecting an radiographic energy level as taught by Gluncic in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
Claim 29:  Dein teaches wherein the step of tracking the disposition of surgical supplies comprises recording manual entry of information from an operator [data entered by operating room personnel including…hand-entered data.
Claim(s) 10-11 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dein (U.S. Patent Application 2009/0317002 A1); Marentis et al. (U.S. Patent Application 2015/0018671 A1) and Gluncic et al. (U.S. Patent Application 2016/0066877 A1) and further in view of Hur (U.S. Patent Application 2011/0200173 A1).
Claim 10:  Dien and Marentis fail to teach selecting an x-ray source energy level based on a type of missing surgical instrument.  However, Gluncic teaches – 
further comprising determining that the unaccounted for first type surgical instrument [recount confirms the missing item and surgeons don't find it] (Para 0038) is one of a sponge (Para 0094) and
selecting (Para 0107) a low dose energy level as the first radiographic energy level [XR settings are based…physical characteristics of the RSI] (Para 0024) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include the selecting an radiographic energy level as taught by Gluncic in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
Examiner’s Note:  Gluncic teaches that “XR technicians are trained to specifically adjust portable XR machine energy settings to settings that enhance the detection of RFOs” in Para 0107.  The recited Para 0107 teaches that technicians are performing the step of selecting an energy level.  
Dein teaches wherein the acquired radiographic images comprises radiographic images of the patient (Page 17, Para 0130 and Page 20, Para 0159).  Marentis teaches wherein the step of analyzing the acquired radiographic images of the patient comprises radiographic images of the patient (Page 1-2, Para 0021).  
Dein, Marentis and Gluncic fail to teach suppressing bone content in the acquired radiographic images.  However, Hur teaches suppressing bone content in the acquired radiographic images in order to allow for better separation of superimposed objects (Page 2, Para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein, Marentis and Gluncic to include bone suppression as taught by Hur in order to allow for better separation of superimposed objects (Page 2, Para 0054).
Claim 11:  Dien and Marentis fail to teach selecting an x-ray source energy level based on a type of missing surgical instrument.  However, Gluncic teaches – 
further comprising determining that the unaccounted for first type surgical instrument [recount confirms the missing item and surgeons don't find it] (Para 0038) is dense radiographic device [stainless steel instruments] (Para 0017) and
selecting (Para 0107) an energy level higher than a low dose as the first radiographic energy level [XR settings are based…physical characteristics of the RSI] (Para 0017; 0024 & 0090) in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include the selecting an radiographic energy level as taught by Gluncic in order to optimized to provide a high degree of contrast for non-tissue—radiopaque or metal components—in the images (Para 0108).
Examiner’s Note:  Gluncic teaches that “XR technicians are trained to specifically adjust portable XR machine energy settings to settings that enhance the detection of RFOs” in Para 0107.  The recited Para 0107 teaches that technicians are performing the step of selecting an energy level.  Further Gluncic teaches that standard XR screening can detect steel instruments (not needles or sponges) (Para 0017) and in order to detect RSI (needles and sponges) the settings of the x-ray machine are set to a lower power setting than the standard XR 
Dein teaches wherein the acquired radiographic images comprises radiographic images of the patient (Page 17, Para 0130 and Page 20, Para 0159).  Marentis teaches wherein the step of analyzing the acquired radiographic images of the patient comprises radiographic images of the patient (Page 1-2, Para 0021).  
Dein teaches wherein the acquired radiographic images comprises radiographic images of the patient (Page 17, Para 0130 and Page 20, Para 0159).  Marentis teaches wherein the step of analyzing the acquired radiographic images of the patient comprises radiographic images of the patient (Page 1-2, Para 0021).  
Dein and Marentis fail to teach suppressing tissue content in the acquired radiographic images.  However, Hur teaches suppressing tissue content in the acquired radiographic images in order to allow for better separation of superimposed objects (Page 2, Para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein and Marentis to include 
Claim 30:  Dein teaches wherein the step of analyzing the acquired radiographic image comprises radiographic images of the patient (Page 17, Para 0130 and Page 20, Para 0159).  Marentis teaches wherein the step of analyzing the acquired radiographic image of the patient comprises radiographic image of the patient (Page 1-2, Para 0021).  Gluncic teaches that the emergency x-ray settings being different for the visualization of tissue and the visualization of the RSIs (Para 0108).
Dein, Marentis and Gluncic fail to teach suppressing bone content in the acquired radiographic image.  However, Hur teaches suppressing bone content in the acquired radiographic image in order to allow for better separation of superimposed objects (Page 2, Para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein, Marentis and Gluncic to include bone suppression as taught by Hur in order to allow for better separation of superimposed objects (Page 2, Para 0054).
Claim 31:  Dein teaches wherein the acquired radiographic images comprises radiographic images of the patient (Page 17, Para 0130 and Page 20, Para 0159).  Marentis teaches wherein the step of analyzing the acquired radiographic images of the patient comprises radiographic images of the patient (Page 1-2, Para 0021).  Gluncic teaches that the emergency x-ray settings being different for the visualization of tissue and the visualization of the RSIs (Para 0108).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Dein, Marentis and Gluncic to include tissue suppression as taught by Hur in order to allow for better separation of superimposed objects (Page 2, Para 0054).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 24-26 & 28-31 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied in the prior rejection.  
The withdrawn rejection was: 
Claim(s) 1-5, 7-8, 24-26 & 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dein (U.S. Patent Application 2009/0317002 A1) and further in view of Marentis et al. (U.S. Patent Application 2015/0018671 A1).

The rejection pending above is:
Claim(s) 1-5, 7-8, 24-26 & 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dein (U.S. Patent Application 2009/0317002 A1) and further in view of Marentis et al. (U.S. Patent Application 2015/0018671 A1) and Gluncic et al. (U.S. Patent Application 2016/0066877 A1).

The arguments are unconvincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HB/           Examiner, Art Unit 3793   

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793